DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 and 29-40 have been cancelled. Claims 41-42 have been added as new claims, Therefore, claims 21-28 and 41-42 are still pending in this application. 
Reponses to Amendments/Arguments
The Applicant’s arguments with respect to the Examiner’s statements with respect to the references cited in the disclosure and not properly cited in an IDS form are unpersuasive. 
	The Examiner did not make an objection on an IDS since there was not an IDS in the previous office action. However, the references cited in the disclosure have been considered since the parent Application’s Attorney (US Application 14919887) properly submitted an IDS listing the list of references cited in the specification. In addition, the Applicant has corrected the current specification by deleting the irrelevant cited document US patent 6507584 cited in this application. 
 	The MPEP 609.02 states “Continuation Applications, Divisional Applications, or Continuation-in-Part Applications Filed Under 37 CFR 1.53(b) The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent. 
	Thus, while the listing of reference recited in the disclosure have been considered, said recited references will not be printed on the face of a patent for the current Application 16657833 if they have not been cited by the Examiner or by properly submitting an IDS form citing each of the references recited in the original disclosure (see MPEP 609.02 above).
Applicant’s argument/remarks, on page 9, with respect to objections to the specification have been fully considered but they are not fully persuasive. Therefore, objections to the specification have been maintained.
	The Amendments to the specification to delete the irrelevant cited reference in paragraph [0028] are accepted and entered.  
	The Applicant argues and states that each of the objected terms of the specification has support in the disclosure and points out at paragraphs [0036-00040]. These arguments and/or statements are not persuasive
While some Taylor series are very well known, the variables used in the equations recited in the original disclosure are undefined. The attachment of meaning to the variables expressed in the equations of the claims or specification, either through definitions in the specification or in the claims themselves, adds necessary clarity to the claims to be able to properly appreciate the metes and bounds of the protected invention. As stated below, the Applicant has provided a plurality of equations with no meaning attached to each variable used. If these variables or equations are very well known as previously stated by the Applicant, the Examiner suggests the Applicant to submit references to teach the meaning of each term/variable. The objection to the specification is not that the terms/variables do not have support in verbatim, the objection is about some of the variables being undefined.  
The Applicant’s statements do not leave the record clear about the intended meaning of each term in the original disclosure.   	
The MPEP in 35 USC 112(a) or recites “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention”. The original disclosure fails this requirement since a plurality of variables/terms recited therein are undefined and thus are not concise, clear or exact.
	On page 10, the Applicant argues that “Applicant submits that these instances are referencing different embodiments and different calculations, as evidenced by paragraph [0046] referencing the embodiments of FIG. 4, which discloses a superlinear approximation system, and by paragraph [0049] referencing the embodiments of FIG. 5, which discloses super-linear Taylor series expansion process. Thus, different "previous rigorously calculated values" are to be expected for different calculations”. These arguments are not persuasive. 
	These two figs. 4 and 5 do not seem to represent two embodiments as stated but seem to represent two different kind of representations. Even assuming they are two embodiments, the use of the same variables/numbers, should be the same or refer to 
	Furthermore, Fig. 4 the top part modules 402, 404, 406, 414, and 408-A are just a first diagram representations of Fig 5 a second diagram representation. Module by module correspondence is as follows: 402=502, 404=504, 406=506, 414=414, 408-A = 508. These drawings do not seem to represent different embodiments. The Applicant can easily amend the specification to make the definitions of the term Y0 or 414 to be in concordance.
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims 21-40 under 35 USC § 112(a) paragraph have been fully considered and they are persuasive. The amendments overcome the previous rejections but cause the new rejections below.
      Applicant’s argument/remarks, on page 10, with respect to rejections to the claims 21-40 under 35 USC § 112(b) paragraph have been fully considered and they are persuasive. The amendments overcome the rejections and thus are withdrawn.
Applicant’s argument/remarks, on page 10-11, with respect to rejections to the claims under 35 USC § 101 have been fully considered but they are not persuasive. Therefore, the rejections are maintained.
	On page 10, the Applicant argues that: 
	“Applicant submits that the elements of the claims (individually or in combination) do not fall into any these categories of mathematical concepts," "certain methods of organizing human activity," and "mental processes". First, the claims are not directed to "mathematical relationships, mathematical formulas or equations, mathematical calculations." While the claims mention performing mathematical equations, the claims produce a tangible result that is embodied by a computing device controlling operation of components of industrial equipment. This is recited in the claims, inter alia: identifying a real-world equipment processing system based on the superlinear approximation, such that at least one piece of equipment of the processing system is identified; and
 	transmitting data to the at least one piece of equipment, the data comprising instructions that controls operation of the at least one piece of equipment at the processing system, as presently recited”. These arguments are not persuasive. 
	In response to these arguments, the rejection under 101 clearly states that merely using a processor and its memory to perform calculation do not amount to significantly more than the exception itself. Simply using a computer to perform the calculations of the formula/abstract idea does not amount to significantly more than the exception itself. See MPEP 2106.05IA “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the 
 	Furthermore, the computer controls operation of equipment without making use of the abstract idea.
	Moreover, the step of identifying equipment based on the abstract idea, besides that it does not seem to have support in the disclosure, simply links the use of the abstract idea/judicial exception to a particular technological environment of identifying objects/equipment. However, even assuming that this limitation had support in the disclosure, this limitation does not explicitly and positively recites how the system makes use of the abstract idea for the purpose of identifying equipment. Thus, the claims fall in the grouping of abstract ideas including mathematical concepts.
	On pages 11-12, the Applicant further argues that:
	“Even if the Examiner were to conclude that claims were properly classified as one of the enumerated categories of ideas (a point not conceded), the claims are "integrated into a practical application of that exception," thus satisfying prong two.
As stated in the Guidance, the purpose of prong two. As discussed above, the claims are explicitly tailored toward a specific process for a computing device to control operation of components of industrial equipment. Any alleged categorical exception is necessarily "integrated" into the specifically claimed system represented in the claims”. These arguments are not persuasive. 
 	As stated above, the step of identifying equipment based on the abstract idea, besides that it does not seem to have support in the disclosure, simply links the use of the abstract idea/judicial exception to a particular technological environment of identifying objects/equipment. However, even assuming that this limitation had support in the disclosure, this limitation does not explicitly and positively recites how the system makes use of the abstract idea for the purpose of identifying equipment. The step of transmitting data to control operation of equipment does not integrate or make use of the abstract idea. For instance, a computer has the capability of perform model calculations, open applications, and control devices without each of these functions having any type of connection or correlation. For example, any computer can print a document from word pad and control a printer, Excel could be open and perform calculations, then, Google Chrome could be used to search the internet. Thus, in this example the computer performs several tasks that are not interconnected. The same can be understood from the claims 1, and 41-42 where the computer performs calculations to obtain values, transmit data and controls equipment without using the obtained values or the Abstract idea. Thus, the claims as a whole do not integrate the abstract idea into a practical application.  
	Furthermore, even assuming that claims recited that the control of the equipment is based on the abstract idea, this would still would not integrate the abstract idea into a practical application because the abstract idea is not being used for a specific function.  
	One example/suggestion to integrate the abstract idea into a practical application could be:
 	“using the determined super linear approximation to determine a solution for values of variables used in a simulated process until a solution for the values of the variable is found, wherein the variables include temperature or pressure,   
	transmitting the values of the solution data to at least one piece of equipment, the values comprising instructions that controls operation of the at least one piece of equipment at the processing system to control the variables, wherein the at least one piece of equipment includes pumps or valves”.	
Specification
The disclosure is objected to because of the following informalities:
	The specification is unclear with respect to certain variables used in equation 1, 3, and 6. For instance, the variables Xo, X1, T, P, ni, X, and ni,o are not defined in the specification. 
	Xo and X1 seemed to be defined as “independent property value” which represents a property value during a previous time period, and a current independent property value 304, which represents the property value during a current time period”. However, it is unclear if this is referring to a value of the dynamic property such as 
	Moreover, the specification is unclear because it defines the term “a previous rigorously calculated value” with different meaning/variables or definitions in the same paragraph. For instance, see [0045] “a previous rigorously calculated value 414 (Y0) (e.g., a simple-linear set of first-order terms)” and “the previous rigorously calculated value 414 (e.g., a super-linear approximate set of first-order terms)” and [0049] “a previous rigorously calculated 414 (e.g. Yo). Therefore, the term previous rigorously calculated value is used to represent Y0 value, a simple-linear set of first-order terms, and a super-linear approximate set of first-order terms.  The Examiner believes that Yo is a value of Y1 calculated in a previous iteration. Fig. 4 is very clear, Y1 is the result of elements 402, 404, and 406 which is the equivalent with equation 1. Yo takes the value of Y1 when Y1 has not converged to a desired value. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	 Claim 21 recites “identifying a real-world equipment processing system based on the super-linear approximation, such that at least one piece of equipment of the processing system is identified”. These limitations do not have support in the disclosure as originally filed. The Applicant did not provide specific support for the amended limitations.
	The disclosure does not recite or suggest “identifying” real-world equipment processing system based on the super linear approximation. The super linear approximation Y1 is just a value used to determine if a solution to model is within desired ranges or performance. Fig. 7 and [0051-0052] teach or suggest that after a simulation is done and a solution found, the results are displayed and transmitted to be used to control real world equipment such as pumps or valves. However, the step of identify(ing) is not suggested in the disclosure.  




	Dependent claims 22-28 are rejected for the same reason mutatis mutandis sine they inherit the same error as their parent claim 21. 
	As to claim 41, this claim is the method claim corresponding to the system claim 21 and is rejected for the same reasons mutatis mutandis.
	As to claim 42, this claim is the computer readable storage medium claim corresponding to the system claim 21 and is rejected for the same reasons mutatis mutandis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
 	The claim(s) 21, 41, and 42 respectively recite(s):
 	A) “creating a mathematical model, 
 	b) generating a super-linear Taylor series expansion of the mathematical model, the  super-linear Taylor series expansion comprising calculations comprising : 
 	C) determining a rigorous value, 
 	D) generating a linear difference between a current independent property value and a previous independent property value, the current independent property value 
 	E) generating a linear derivative of the linear difference, 
	F) generating a negative of the linear derivative, 
	G) generating a logarithmic difference between a logarithm of the current independent property value and a logarithm of the previous independent property value, generating a logarithmic derivative of the logarithmic difference, and
	H) determining a super-linear approximation by adding the rigorous value, the linear derivative, the negative linear derivative, and the logarithmic derivative,3 ACTIVE 54595232v1Application No. 16/657,833Attorney Docket No. 160095-046001/US	
	I) wherein the rigorous value, the linear derivative, the negative linear derivative, and the logarithmic derivative are all first-order terms”. 
These limitations, as drafted, is a system and a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. For instance, each of the steps A-I involves the use of a formula (equations 1-2), and performing calculations using the formula to obtain a value of each of the terms in each limitations (see Fig. 3, Fig. 4-7; also, see [0043]) using a module 220 and/or 104.    
Then, Limitations A)-I) are performed by using equations/formulas and plugging initial parameters and by using mathematical relationships or formulas with respect to the variables of the system. Thus, the claims include an abstract idea.
which are recited in high level of generality and are Mere instructions to apply the abstract idea using a generic computer, and linking the use of a judicial exception to a particular field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Using a generic processor and its memory to perform the steps of the abstract idea, and linking the use of the abstract idea/judicial exception to a general field of use have been considered as no more than mere instructions to apply the exception using a generic computer component (see in Alice Corp., 134 S. Ct. at 2359-60,
110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 134 S. Ct. at 2359-60, 110 USPQ2d at 1984-85). Furthermore, the courts have stated that “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claims 22-28 depends from claim 21, and thus recites the limitations and the abstract ideas of claim 21.
 	Claims 22-24 and 28 further recite  “22 wherein obtaining the super-linear approximation value in the adding step further comprises: determining an error of said super-linear approximation, updating the super-linear approximation value in the adding step  when the super-linear approximation error is greater than a predetermined threshold, and using the super-linear approximation obtained in the adding step  when the super-linear approximation error is less than a predetermined threshold; 23 wherein determining the super-linear approximation error further comprises: adding the negative linear derivative and the logarithmic derivative; and 24 wherein determining the super-linear approximation error further comprises: obtaining a simple-linear error by generating the absolute value of the sum of the rigorous value and the linear derivative, obtaining a super-linear error by generating the absolute value of the sum of the negative linear derivative and the logarithmic derivative, and performing a percent error operation using the simple-linear error and the super-linear error to obtain the super-22-24 and 28 includes the same additional elements of claim 21. Accordingly, the additional elements of claim 21 do not integrate the abstract ideas of claims 22-24 and 28 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. 
	Claims 25-26, and 27 further recites the additional elements of “25 a simulation module; said simulation module configured and arranged to generate a simulation using values obtained from one of: the mathematical model; and the super-linear Taylor series expansion of the mathematical model; 26 wherein the simulation module comprises: at least one solution engine; at least one module interface;  and at least one modeling engine; 27 wherein values obtained from at least one of the mathematical model and the super-linear Taylor series expansion of the mathematical model are used for at least one of: displaying results on a client device; and controlling process components”, which are recited in high level of generality and are mere instructions to apply the abstract idea using a generic computer (simulation module and engine are computer implemented software elements), and linking the use of a judicial exception to a particular field of use such as by controlling components and/or displaying results. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed above in claim 21. Therefore, the claims are not patent eligible. 	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117